 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          AARON WILLIAMS,
 8                              Plaintiff,
                                                          C19-5282 TSZ
 9             v.
                                                          MINUTE ORDER
10        PILLPACK LLC,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    Having review the parties’ Joint Status Report, docket no. 158, the Court
14
     GRANTS Plaintiff’s unopposed request for an extension to complete the discovery
     described in that Joint Status Report. The Motion to Approve Notice Plan, docket
15
     no. 145, is RENOTED to June 1, 2021. The parties are DIRECTED to file an additional
     Joint Status Report, not to exceed twelve (12) pages in length, on or before June 1, 2021,
16
     addressing any newly discovered information related to the class. The related deadlines
     are extended as follows: The deadline to send notice of any certified class is July 13,
17
     2021; the deadline for class members to opt out of the class is September 13, 2021; and
     Plaintiff’s declaration identifying opt-out class members must be filed by September 20,
18
     2021. All other terms and conditions, and all dates and deadlines not inconsistent
     herewith, contained in the Minute Order Setting Trial and Related Dates, docket no. 141,
19
     shall remain in full force and effect;
20        (2)     Plaintiff’s request for leave to amend the class definition is DENIED. See
   Order (docket no. 140 at 8–9) (narrowing the class definition to include only the called
21 parties whose telephone numbers, like Plaintiff’s telephone number, were purchased from
   Fluent, Inc. or Yodel Technologies, LLC). The Court will not amend the class definition
22 to include called parties whose telephone numbers were purchased from third-party

23

     MINUTE ORDER - 1
 1 sources that did not sell or provide Plaintiff’s telephone number in connection with the
   telemarketing campaign at issue;
 2
          (3)    Plaintiff’s unopposed Motion to Seal, docket no. 153, is GRANTED; and
 3
          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

           Dated this 28th day of April, 2021.
 5

 6                                                  William M. McCool
                                                    Clerk
 7
                                                    s/Gail Glass
 8                                                  Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
